PECK, C. J.
— Forgery is the false making of a written instrument, for the purpose of fraud and deceit. Bouvier’s Law Die. vol. 1, 582. The instrument described in the indictment, and charged to be forged by the defendant, is an order in writing for the payment of money. Section 3635, Revised Code, declares that any person who, with intent to injure or defraud, forges any check, &c., is guilty of forgery. The order, in this case, charged to be forged, is a check within the meaning of said section 3635. A check is a written order, or request, for the payment of money, addressed to a bank or banker. The order, in this case, is addressed to Mr.-Moody, banker, Tuscaloosa Ala., and requests him to let the bearer, son of the alleged drawer, have the sum of one hundred and fifty dollars, &c. This order being the subject of forgery, and the charge that it was forged by the defendant being in form analogous to the forms given in the Appendix to the Revised Code, the demurrer to the indictment was properly overruled.
On the trial, the defendant asked the court to charge the jury that if they believed, from the evidence, that at the time of the making of the said order John A. Thompson, the alleged drawer, had no existence, they must acquit the defendant. There was no error in refusing to give this charge!
Forgery may be committed by the false making of a written instrument, in the name of a fictitious person. 3 Arch. Cr. Pl. M. p. 538.
The defendant also asked the court to charge the jury that if they believed, from the evidence, that said John A. Thompson had ño funds in the bank of Judge Moody, at the time the said order was drawn, they must acquit the defendant. If the said John A. Thompson was a fictitious person, he would certainly have no funds in the bank ; yet we have seen that forgery may be committed by the false making of a written instrument, in the name of a fictitious person. This charge was properly refused. The judgment is affirmed.